DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 21, 2021.
Drawings
The drawings were received on April 19, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 8, lines 9-13 recite, “a vacuum device positioned and adapted to draw debris from the perforations into the vacuum device by applying negative pressure to the perforations; and an elongated flat element connected to the frame, wherein the elongated flat element is positioned to contact the debris in the perforations.” As currently written, the claim requires “a vacuum device” and “an elongated flat element,” wherein the vacuum device, being recited first, applies a negative pressure to draw debris from the perforations, while the elongated flat element, recited sequentially after the vacuum device, contacts the debris in the perforations. However, according to paragraph 0033, lines 3-7 of the Specification, “the vacuum device 130 can apply vacuum to an area of the vacuum belt 150 before or after the knife 124 makes contact with that area of the vacuum belt 150. Additionally, each area of the vacuum belt 150 can be rotated to pass by the debris removal device 100 many times to allow full and complete deburring of the debris 152 from the perforations 154.” Accordingly, it does not appear to matter which direction the belt material moves past the vacuum device and elongated flat element or which of these structures is arranged first with respect to the movement direction of the belt material.  It is unclear if the Applicant intends for the order of the claim limitations to define the position of each element, i.e., “the vacuum device” and “the elongated flat element,” with respect to the movement of the belt material and the perforation device, also previously recited in line 5 of the claim, or if the claim is simply intended to recite structures that are present in the apparatus.	Moreover, it is unclear if the claim is intended to require the vacuum device to remove debris first and then have the elongated flat element contact the belt material to help remove the debris from the perforations after a particular portion of the belt has passed the vacuum device.	Claim 10, lines 2-4 recite, “the elongated flat element does not contact the debris in the perforations in the first position, and wherein the elongated flat element does contact the debris in the perforations in the second position.” As mentioned above, if the debris is drawn from the perforations by the vacuum device, it is unclear what allows the elongated flat element to contact debris that has already been removed.
	Claim 15, lines 3-5 recite, “making perforations in a belt material as the belt material passes by a perforation device.” As currently written, the method step of “making perforations” is not directly associated with the recitation of “a perforation device” other than for the recitation of the word “perforation,” i.e., the step of “making the perforations in a belt material” is only described as being performed when “the belt material passes by the perforation device;” the claim does not positively require the perforations are made by the perforation device. Therefore, it is unclear if the method of claim 15 requires the perforations to be made by the perforation device or if perforations are made in the belt material and then passes by a perforation device (emphasis added).	Claim 15, lines 8-9 recite, “contacting the debris in the perforation using an elongated flat element connected to a frame.” As currently written, the debris is drawn from the perforations into a vacuum device, as set forth in claim 15, lines 6-7. Thus, if the debris has been drawn “from the perforations,” it is unclear what allows the elongated element to contact the debris in the perforations given that this method step follows the “drawing debris from the perforations into a vacuum device” method step.	Claim 17, line 3 recites, “the elongated flat element does not contact the debris in the perforations in the first position, and wherein the elongated flat element does contact the debris in the perforations in the second position.” As currently written, there is insufficient basis for “the debris in the perforations” in the claims. This can be related back to the 112 rejections set forth in the previous Office Action in which the examiner stated it was unclear what causes debris to remain in the at least one of the perforations, as opposed to some of the other perforations. As such, it is unclear what defines “the debris in the perforations” when prior to contacting said debris, the debris is drawn from the perforations into a vacuum device, as set forth in claim 15, lines 6-7.	Claim 20, lines 1-2 recite, “wherein the making of the perforations comprises using a punch device or a laser cutting device.” As currently written, particularly with respect to the present amendment to claim 15 and associated 112 issues, it is unclear if “using a punch device or a laser cutting device” is intended to further limit the recitation of “a perforation device” in Claim 15, line 4, or if the recitation of “using a punch device or a laser cutting device is intended to incorporate another separate structure. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood, Claims 8, 11, 12, 14, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullane (US Patent 4,878,825).	Regarding claim 8, Mullane discloses an apparatus (fig. 12) comprising:	a frame (closure member 675, thrust plate 825 and support member 830);	a perforation device (tubular member 122 works in conjunction with vacuum device), wherein the perforation device is positioned and adapted to make perforations in a belt material (cylindrical plastic film material 550; col. 13, lines 65-66; wherein the vacuum device pulls the belt material through apertures in the perforation device, i.e., the tubular member, to create perforations in the belt material) as the belt material passes by the perforation device (fig. 12);
	a vacuum device (“a suitable source of vacuum [is connected] to each of the chambers via conduits 671, 672, 673, respectively,” col. 15, lines 24-25) positioned and adapted to draw debris (annular ring portion 998 of the film; fig. 12) from the perforations into the vacuum device by applying negative pressure from to the perforations (col. 16, lines 20-30); and
	an elongated flat element (peripherally stationary support member 695; the member is elongated, i.e., extending along the width of the apparatus, and has a plurality of flat components) connected to the frame, wherein the elongated flat element is positioned to contact the debris in the perforations (col. 16, lines 31-39; see fig. 12). 
	The examiner notes that in an alternative embodiment, the peripherally stationary support member, identified by reference number 695’ in fig. 14, is formed as a plurality of elongated flat and straight elements.	Regarding Claim 11, Mullane discloses the elongated flat element comprises a knife edge (the shearing edge portion of peripherally stationary support member 695), and wherein the knife edge contacts the debris in the perforations (fig. 12).
Regarding Claim 12, Mullane discloses the elongated flat element comprises plastic. Mullane states in col. 15, lines 1-6, “[t]o minimize wear due to friction between the inner most surface 465 of tubular forming structure 112 and support member 695 [i.e., peripherally stationary support member], including supporting wear strips 692 and 693, the wear strips and support member can be fabricated from low friction materials such as molded plastic, Teflon, nylon, etc.”
	Regarding Claim 14, Mullane discloses the belt material comprises a plastic substrate, i.e., “plastic material comprising film 550,” col. 13, lines 65-66).
	Regarding Claim 15, Mullane discloses a method comprising:
	making perforations in a belt material (550) as the belt material passes by a perforation device (tubular member 122 works in conjunction with vacuum device to perforate the belt material 550);
	drawing debris (annular ring portion 998 of the film; fig. 12) from the perforations into a vacuum device (“a suitable source of vacuum [is connected] to each of the chambers via conduits 671, 672, 673, respectively,” col. 15, lines 24-25) by applying negative pressure from the vacuum device to the perforations (fig. 12); and
	contacting the debris in the perforations using an elongated flat element connected to a frame (support member 695).
	Regarding Claim 18, Mullane discloses the elongated flat element comprises a knife edge (the shearing edge portion of support member 695), and wherein the knife edge contacts the debris in the perforations (fig. 12).
	Regarding Claim 19, Mullane discloses the elongated flat element comprises plastic. Mullane states in col. 15, lines 1-6, “[t]o minimize wear due to friction between the inner most surface 465 of tubular forming structure 112 and support member 695 [i.e., peripherally stationary support member], including supporting wear strips 692 and 693, the wear strips and support member can be fabricated from low friction materials such as molded plastic, Teflon, nylon, etc.”

Claim Rejections - 35 USC § 103
As best understood, Claims 8, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanington (US Patent 3,088,353) in view of Bormann et al (US Publication 2018/0339416), herein referred to as Bormann, as evidenced by Thiem et al (US Patent 2,881, 836), herein referred to as Thiem. 
	Regarding claim 8, Hanington discloses an apparatus (fig. 15) comprising:	a frame (support platform 30);	a perforation device (24, 26), wherein the perforation device is positioned and adapted to make perforations in a belt material (strip of material 38) as the belt material passes by the perforation device;
	a vacuum device (198, 200) positioned and adapted to draw debris (198) from the perforations into the vacuum device by applying negative pressure from to the perforations (fig. 1; col. 6, lines 18-39); and
	an element (ejector 46 in the form of a wheel) fixedly mounted on a shaft (206) to contact a cut-out element formed in the belt material by the perforation device (fig. 1).	● Hanington fails to disclose the element (ejector wheel 36) is an elongated flat element, wherein the elongated flat element is positioned to contact the debris in the perforations.	However, Bormann et al (US Patent 2018/0339416) teaches it is known in the art of apparatus (fig. 14) for processing a flat substrate to provide an elongated flat element (peeling device 31) configured to separate a waste part (9) from a desired blank (10) positioned within an outer margin of the substrate (paragraph 0223).	Additionally, Thiem provides additional teaching in the art of separating a cut-out portion from a belt material substrate of using an elongated flat element  (54) to facilitate separation of a cut-out portion to be removed from the substrate as the substrate is fed around a roller element (23; fig. 2).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the apparatus of Hanington substantially disclosed above such that the ejector wheel is replaced with an elongated flat element configuration to remove the cut-out element from the belt material as all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	● The modified apparatus of Hanington substantially disclosed above fails to disclose the elongated flat element is connected to the frame.	However, according to col. 3, lines 27 of Hanington, “[t]he mechanism 10 comprises a bevel cutters means 24, and punch means 26 and a vacuum means, each of the means 24, 26, and 28 being spaced axially a predetermined distance from one another along a support platform 30 to provide synchronized, coacting operating stations,” wherein at least a die block portion of the punch means (26) is mounted directly to the support platform, as shown in fig. 1. The examiner notes the aforementioned “synchronized, coacting operation stations” are shown “diagrammactically” in conjunction with “a punch press 11 operated by a crank 13 driven by a member 16… The crank 13 has connection with a die block 17 guided for vertical movement toward and from the support platform” (col. 3, lines 39-44), wherein the ejector (46) is also driven by associated elements related to the aforementioned operation stations and feed rollers (40, 42) that pull the belt material through the entire apparatus. As such, while the ejector (46) and other drive elements, i.e. drive rollers 40, 42; crank 13; and punch press 11, are not shown connected as being connected to the support platform (30) and/or a larger, more encompassing frame-type structure, one of ordinary skill in the art at the time of the filing of the invention would recognize such a frame structure would be necessary in order to facilitate the operation of the apparatus of Hanington, i.e., to hold all of the components shown diagramattically in figs. 1 and 15 relative to one another during operation. Thus, while the ejector (46) is fixedly attached to a shaft (206) for rotation, there must be some structure (a frame) that holds the shaft in a fixed location relative to the output end (44) of the support platform (30) in order to hold the rotational axis of the shaft and the ejector (46) in said fixed location.
	Thus, with respect to the modification made in view of Bormann, as evidenced by Thiem, it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the apparatus of Hanington substantially disclosed above such that the elongated flat element provided in the aforementioned modification is connected to the frame in order to allow the operator to position the elongated flat element at the optimal location with respect to the output (44) of the support platform (30) to facilitate removal of the cut-out element from the belt material.	Regarding Claim 13, the modified apparatus of Hanington substantially disclosed above includes the perforation device comprises a punch device (24, 26 of Hanington).	Regarding Claim 15, the modified apparatus of Hanington substantially disclosed, as set forth in the rejection for Claim 8, performs a method comprising:
	making perforations in a belt material as the belt material (see fig. 1 of Hanington) passes by a perforation device (24, 26 of Hanington);
	drawing debris from the perforations into a vacuum device (28 of Hanington) by applying negative pressure from the vacuum device to the perforations (Hanington; col. 6, liners 18-39); and
	contacting the debris in the perforations using an elongated flat element connected to a frame (as modified above in the rejection for claim 8 in view of Bormann).
	Regarding Claim 20, the modified apparatus of Hanington substantially disclosed above includes the perforation device comprises a punch device (24, 26 of Hanington)
As best understood, Claims 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hanington (US Patent 3,088,353) and Bormann (US Publication 2018/0339416), as evidenced by Thiem (US Patent 2,881, 836), in view of Strathaus (US Publication 2017/0174441).
	Regarding claims 9, 10, 16 and 17, the modified apparatus of Hanington substantially disclosed above fails to include the elongated flat element is rotatably connected to the frame (as required by claims 9 and 16), wherein the elongated flat element is rotatable between a first position and a second position, wherein the elongated flat element does not contact the debris in the perforations in the first position, and wherein the elongated flat element does contact the debris in the perforations in the second position (as required by claims 10 and 17).	However, Strathaus teaches it is known in the art of scraping elements for conveyed belt materials and conveyors to provide and elongated flat element (scraping end 7) that is rotatably connected to a frame (stationary mounting 10 and at least one main carrier 22) of the apparatus, wherein the elongated flat element is rotatable between a first position (e.g., figs. 3-6 and 9) and a second position (e.g., figs. 1, 2, 7 and 8)  wherein the elongated flat element does not contact the belt material in the first position (e.g., figs. 3-6 and 9), and wherein the elongated flat element does contact the belt material in the second position (e.g., figs. 1, 2, 7 and 8).
It would have been obvious to one having an ordinary skill int eh art at the time of the invention to modify the apparatus of Hannington substantially disclosed above such that the elongated flat member is pivotably attached to the frame to move between a first position in which the elongated flat member does not contact the workpiece to be ejected and a second position in which it does in order to reduce the wear on the elongated flat element when it is not in use.
Response to Arguments
The examiner would like to thank the Applicant for the explanations regarding the previous drawing objections and 112 rejections. However, the arguments are moot because the new grounds of rejection does not rely on any matter specifically challenged in the preceding arguments as the current rejections are based upon the presently amended claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Winters (US Patent 1,239,066) discloses a conveyor belt cleaning apparatus (fig. 1) with a scraper (multiple blades 30) mounted on a moveable base (8) with an adjustable wedge device (6, 7). 	● Belfield et al (US Patent 3,444,028) discloses equipment for use in laying down glass fiber blanket including a plurality of scrapers (39) that remove fiber build up from the conveyor that carries the fiber blanket through the equipment (fig. 4).	● Nickum (US Pa tent 4,305,716) discloses a rotary cutting drum (fig. 3) with a plurality of spaced blade-like scraping knives (27).	● Bitondo et al (US Patent 11,242,210) discloses a web processing apparatus.	● Khanania (US Publication 2009/0173599) discloses a scraper blade with a blade edge (184) for scraping material off of a conveyor belt (fig. 3).	● Bryl et al (US Publication 2012/0085621) discloses a cleaning system for conveyor belts used to transport paper articles to and from a laser cutting device.	● Horii et al (US Publication 2014/0318338) discloses a cutting apparatus (figs. 3A and 3B) with a debris removal mechanism (roller 210) that is moved between a first position (fig 3A) and a second position (3B) by an actuator (24), wherein while in the first position, the roller (210) is out of the path of the workpiece and while in the second position, the roller (210) is positioned in the path of the workpiece to deflect a waste/ debris component therefrom.	● Rolfsson et al (US Publication 2016/0152417) discloses a scraper blade for scraping material off of a conveyor belt (fig. 3).	● Villois et al (US Publication 2019/0022888) a web processing apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        June 14, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        06/14/2022